 



EXHIBIT 10.100
AMENDMENT GAAMD-STAR030707-03 To
PROVIDER MASTER SERVICES AGREEMENT
This Amendment GAAMD-STAR030707-03 effective as of the date it has been signed
by both parties (“Effective Date”), between StarTek USA, Inc. (“StarTek”), a
Delaware corporation, and AT&T Mobility LLC, a Delaware limited liability
company, f/k/a Cingular Wireless LLC (“AT&T Mobility”), on behalf of itself and
its Affiliates, amends that certain Provider Master Service Agreement dated
January 1, 2002, as amended.
RECITALS
WHEREAS, AT&T Mobility and StarTek entered into a Provider Master Service
Agreement on January 1, 2002 (the “MSA”);
WHEREAS AT&T Mobility and StarTek executed Amendment No. 001 to the MSA dated
April 1, 2004 incorporating a Statement of Work (“SOW”) to provide services to
AT&T Mobility;
WHEREAS AT&T Mobility and StarTek desire to amend the term of the MSA and the
term of the SOW;
NOW THEREFORE, FOR AND IN CONSIDERATION of the mutual covenants contained
herein, the parties agree to amend the MSA and SOW as follows:
1. Section IV. “Term” of the SOW is hereby deleted in its entirety and it is
replaced with the following:
“IV. ‘Term’ This SOW shall begin on April 1, 2004 (“Effective Date”) and end on
May 31, 2007.”
2. Section 8. “Term and Extension of Relationship” of the MSA is hereby deleted
in its entirety and it is replaced with the following:
“8. Term and Extension of Relationship
This MSA is effective as of March 21, 2002 (‘Effective Date’) and ends on
May 31, 2007.”
3. Except as amended by this Amendment GAAMD-STAR030707-03, the MSA and SOW are
not otherwise modified, revoked or superseded and remain in full force and
effect.
4. This Amendment supersedes that certain “GAAMD-STARSTAR1A-02 To CALL CENTER
SERVICES ORDER 1A” signed by the parties on February 26 and March 1, 2007, which
is hereby rescinded.
IN WITNESS WHEREOF, the parties execute this Amendment as of the Effective Date.

     
AT&T Mobility LLC
  StarTek USA, Inc.
 
   
By: /s/ George Foley
  By: /s/ Chad A. Thorpe
 
   
Printed Name: George Foley
  Printed Name: Chad A. Thorpe
 
   
Title: ED MI
  Title: Regional Vice President
 
   
Date: 4/16/2007
  Date: March 27, 2007

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T Mobility, StarTek, their affiliated
companies and their third party representatives, except under written Agreement
by the contracting Parties.

 

